Landis, Judge:
The protest designated above has been submitted for decision upon the following oral stipulation entered into in open court by and between the plaintiff, who appeared in person, and counsel for the defendant:
The merchandise involved in this case consists of 40 cases of marble slabs. They were examined at the wharf, and predicated upon the report conveyed to the examiner, he classified them under Item 514.81 *146of tlie TSUS as marble slabs, other, n.s.p.f., and duty was accordingly assessed thereupon at 21 percent ad valorem. Subsequent to the classification, the plaintiff, through her representative, contacted the Attorney General’s office and presented to our office certain proof which met with the satisfaction of all parties interested, and convinced us that the classification was, in part, erroneous. Also, at that time, the increased duties had not been paid.
At this time, the plaintiff, Mrs. Zuman has with her a receipt showing the payment of the increased duties which I know to have been so done because I received a call from the collector’s office. And in view of the fact that the increased duties have been paid, the Government is prepared to stipulate that 485 pieces of marble so identified on the entry papers should be properly classified under Item 514.65 of the TSUS as marble slabs, rubbed or polished, in whole or in part, dutiable at 7 percent; that the merchandise described and indicated to be 70 pieces of marble were properly classified under Item 514.81 at 21 percent; that the merchandise described as 60 pieces of marble should be classified under Item 514.65 at 7 percent, being marble slabs rubbed or polished, in whole or in part, and that the final item of 3 pieces of marble were properly classified under Item 514.81, at 21 percent.
The Government is so prepared to stipulate at this time and I understand the plaintiff is agreeable to the stipulation.
Accepting the stipulation as an agreed statement of facts, we find and hold that the 485 pieces of marble described on the invoice as “PORTUGUESE Marble Rosa Aurora * * * Slabs,” and the 60 pieces of marble described thereon as “Marineia * * * Slabs,” are properly dutiable at the rate of 7 per centum ad valorem per superficial foot under item 514.65 of the Tariff Schedules of the United States, as marble slabs, rubbed or polished in whole or in part.
To the extent indicated the protest is sustained. In all other respects and as to all other merchandise the protest is overruled.
Judgment will be rendered accordingly.